698 S.E.2d 398 (2010)
In the Matter of H.R.S.
No. 93P10.
Supreme Court of North Carolina.
June 16, 2010.
Tobias S. Hampson, Raleigh, for Mary Anna Key Spence.
Jeanine Evans, Raleigh, for Don Spence (Jr.).
Frank P. Hiner, IV, Raleigh, for H.R.S.

ORDER
Upon consideration of the petition filed on the 3rd of March 2010 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."